IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-49,534-17 & -18


EX PARTE GREGORY ALLEN CLAYBON, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. F93-42134-H & F93-42135-H 

IN THE CRIMINAL DISTRICT COURT
FROM DALLAS COUNTY


 Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts
of indecency with a child and sentenced to two terms of ten years' imprisonment.
	In his present applications, Applicant raises four grounds challenging his convictions. These
applications, however, present a more serious question. This Court's records reflect that Applicant
has filed five prior applications challenging these convictions. It is obvious from the record that
Applicant continues to raise issues that have been presented and rejected in previous applications
or that should have been presented in previous applications. The writ of habeas corpus is not to be
lightly or easily abused. Sanders v. U.S., 373 U.S. 1 (1963); Ex parte Carr, 511 S.W.2d 523 (Tex.
Crim. App. 1977). Because of his repetitive claims, we hold that Applicant's claims are barred from
review under Article 11.07, § 4, and are waived and abandoned by his abuse of the writ. These
applications are dismissed.
	Therefore, we instruct the Honorable Louise Pearson, Clerk of the Court of Criminal
Appeals, not to accept or file the instant applications for a writ of habeas corpus, or any future
application attacking this conviction unless Applicant is able to show in such an application that any
claims presented have not been raised previously and that they could not have been presented in a
previous application for a writ of habeas corpus. Ex parte Bilton, 602 S.W.2d 534 (Tex. Crim. App.
1980).

Filed: April 22, 2009
Do Not Publish